UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:September 30, 2007 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:000-23305 US DRY CLEANING CORPORATION (Name of small business issuer in its charter) Delaware 000-23305 77-0357037 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 4040 MacArthur Blvd., Suite 305 Newport Beach, CA 92660 (Address of principal executive offices) Issuer’s telephone number: (949) 863-9669 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 (Title of class) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [_] Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [ X ] State issuer’s revenues for its most recent fiscal year: $ 8,431,733 State the aggregate market value of the voting and non-voting common equity held by Non-affiliates computed by reference to the price at which the common equity was sold, Or the average bid and asked price of such common equity, as of December 29, 2007: $ N/A State the number of shares outstanding of each of the issuer’s classes of common equity, As of January 9, 2008: 21,726,098 Transitional Small Business Disclosure Format (Check One):Yes [_] No: [X] TABLE OF CONTENTS PART I. Item 1: Description of Business 1 Item1A: Risk Factors 7 Item 2: Description of Property 10 Item 3: Legal Proceedings 10 Item 4: Submission of Matters to a Vote of Security Holders 10 PART II. Item 5: Market for Common Equity and Related Stockholder Matters 11 Item 6: Management’s Discussion and Analysis or Plan of Operations 13 Item 7: Financial Statements 21 Item 8: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 8A: Controls and Procedures 22 Item 8B: Other Information 22 PART III. Item 9: Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 23 Item 10: Executive Compensation 26 Item 11: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 12: Certain Relationships and Related Transactions, and Director Independence 31 Item 13: Exhibits 32 Item 14: Principal Accountant Fees and Services 33 PART I Item 1:
